Exhibit 10.1

 

 

GE Capital

 

 

 

 

 

GE Capital Services Pte Ltd

 

 

6 Temasek Boulevard #35-01

 

 

Suntec Tower Four

 

 

Singapore 038986

 

 

 

 

 

T +65 6226 3822

 

 

F +65 6222 3681

 

 

 

 

 

Co. No. 199307961G

 

 

 

20 November 2006

 

CombinatoRx (Singapore) Pte. Ltd.

11 Biopolis Way

Helios #08-05

Singapore 138667

Attn:                               Mr. Ralf Marius Altmeyer
Director

Dear Sir,

We refer to your application and are pleased to offer you the following Facility
on the terms and conditions herein:

Facility

:

Term Loan (“Loan”)

 

 

 

Purpose

:

To finance the purchase of Equipment as approved by GE Capital Services Pte Ltd
or one of its affiliates (hereinafter called “GE”)

 

 

 

Equipment

:

New laboratory and scientific equipment

 

 

New computer hardware

 

 

General office equipment and furniture

 

 

Various soft costs such as software and tenant improvements

 

 

(hereinafter called the “Equipment”)

 

 

 

Loan limit

:

USD2,100,000 (United States Two Millions and One Hundred Thousand Only) or
equivalent Singapore Dollar with the following sub limit:

 

 

Up to 70% of loan limit - new laboratory and scientific equipment

 

 

Up to 8% of loan limit - new computer hardware

 

 

Up to 5% of loan limit - general office equipment and furniture

 

 

Up to 17% of loan limit - various soft costs

 

 

 

Tenure

:

48 months for all new laboratory and scientific equipment

 

 

36 months for all other Equipment

 

 

 

Interest Rate

:

5.44% + COF, (the COF is defined as USA Dollar GE Treasury Cost Of Fund, as of
November, 2006 are 5.3959% for 48 months COF and 5.4253% for 36 months COF)

 

 

 

Repayment

:

Monthly installments will be payable during the period of financing, the first
of which is due and payable on the commencement of the Loan and thereafter, on
the first day of each succeeding month until the whole of the Loan has been paid
in full. Monthly installments shall be deducted through the interbank GIRO.

 

 

 

Pre-payment

:

No prepayment is allowed in the first 12 months. A pre-payment fee on the
outstanding amount shall be payable upon early retirement of the Loan as
follows:

 

 

a)

6.0% flat within 24 months from disbursement

 

 

b)

5.0% flat within 36 months from disbursement

 

 

c)

4.0% flat within 48 months from disbursement

 

 

 

 

Processing Fee

:

USD 15,750, half shall be earned by GE as a non-recurring upfront due diligence
and processing fee and the remainder applied to the initial payment(s) on a pro
rata basis

1


--------------------------------------------------------------------------------


 

 

with any unutilized Deposit remaining at the end of the Anticipated Funding
Period to be retained by GE as a non-utilization fee. GE acknowledges that it
has received the processing fee.

 

 

 

Validity

:

Valid until November 30, 2007, after which any undrawn portion of the Loan shall
be cancelled unless a request for extension is approved by us.

 

 

 

Securities

:

The Loan shall be secured by:

 

 

 

 

 

i)

A debenture taking a first fixed charge over the Equipment to be executed in
favour of GE; and

 

 

 

 

 

 

ii)

corporate guarantee by CombinatoRx, Incorporated.

 

Conditions:

1)                                                 All Equipment must be
acceptable to GE and located at Company owned or leased facilities. All
collateral shall be free and clear of all liens, claims and encumbrances.

2)                                                 You shall arrange acceptable
insurance for the Equipment in favour of GE as Chargee and Loss Payee.

3)                                                 You shall not create further
mortgage, debenture, charge or lien whether fixed or floating over the financed
Equipment.

4)                                                 You shall keep proper records
of accounts at all times to enable our auditors to inspect and take extracts
from your books and records of accounts at all reasonable times, subject to
obligations of confidentiality.

5)                                                 You shall bear all expenses
including but not limited to stamp fees (penalty or otherwise), legal costs
(including abortive costs), documentation fees, out of pocket fees, inspection
and appraisal fees and any other costs reasonably incurred by us in relation to
the Loan, which fees shall not excess USD 7,000 for two debentures. If you
require more than two debentures under the Loan, you shall bear all expenses as
listed above.

6)                                                 In the event that you fail to
make payment on due date of any sum, whether principal, interest, fees or
otherwise, payable under the facility or a demand is made on the occurrence of
any event of default mentioned in the Debenture and you fail to make repayment,
additional interest at an interest rate of 18% per annum on the amount due to
us, shall be payable by you. You shall pay an administrative charge of $30 for
any late payment and $20 for any returned cheque or rejected direct debit
authorization.

7)                                                 GE reserves the right at any
time to call the Loan if there is any material adverse change in your and/or the
guarantors’ financial or operating condition or in the value of the security or
any other factors materially affecting the Loan.

8)                                                 Until the execution of
definitive documents, GE reserves the right to vary any of the above terms and
conditions (including without limitation any suspension, variation, termination
of the Facilities or any part thereof) from time to time at our discretion and
without advance notice to you and the availability of the Facilities is subject
to there being no circumstances which in our sole opinion could affect our
decision or willingness to offer or continue to grant the Facilities.

9)                                                 Without prejudice to our
right to demand for repayment of all liabilities under the Loan at any time upon
a material adverse change, GE may declare the whole of the liabilities or the
balance thereof, remaining

2


--------------------------------------------------------------------------------


                                                           unpaid and interest
charges and all other monies due and owing to be due and payable; and all
security interests held by us shall become enforceable on the occurrence of any
of the events of default in the Loan Agreement/Debenture or any other security
document or documents.

Your right to draw down the Loan shall be subject to the conditions precedent
that there shall have been previously delivered to us, the following documents
in form and substance satisfactory to us.

1)                                                 Duplicate copy of this Letter
of Offer duly stamped and signed by your Director(s).

2)                                                 A certified copy of your
Directors’ resolution (specimen attached) accepting all the terms and conditions
contained herein.

3)                                                 Continuing Guarantee
(enclosed herewith) duly executed (in duplicate) by CombinatoRx, Incorporated
together with a certified true copy the Directors’ resolution.

4)                                                 The latest copy of the
Memorandum and Articles of Association bearing a certification by the Secretary
of the Company as the copy consisting all the terms and conditions now
subsisting.

5)                                                 Certified true copies of the
NRIC/Passport of all authorised signatures.

6)                                                 Deed of Debenture duly
executed in duplicate by your Directors in the presence of a Solicitor.

We look forward to receiving the above as soon as possible.

Kindly call Ms Anita Wibisono at telephone no. 64319312 if you have any
enquiries pertaining to this letter of offer.

Yours faithfully,

 

/s/ Arie Hendradjat

 

/s/ Evelyn Chia

 

Arie Hendradjat

 

Evelyn Chia

Senior Risk Manager

 

Chief Risk Officer

 

/ss
encl.

--------------------------------------------------------------------------------

To: GE CAPITAL SERVICES PTE LTD

We accept and agree to the foregoing terms and conditions stated herein this
Letter of Offer.

For And On Behalf Of
COMBINATORX (SINGAPORE) PTE. LTD.

 

 

/s/ Ralf Altmeyer

 

28 Nov 2006

 

Authorised signature and company’s stamp

 

Date

 

 

3


--------------------------------------------------------------------------------